Citation Nr: 1728969	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-29 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a lumbosacral and/or cervical spine disability. 

3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the Tennessee National Guard from November 1983 to January 1990, with active duty for training (ACDUTRA) from January 24, 1984 to May 4, 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Board issued a decision which denied the appeal of entitlement to service connection for a back disability, service connection for bilateral hearing loss and service connection for an acquired psychiatric disability, to include PTSD.  The Veteran appealed the Board's decision as to the back disability and hearing loss disability to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court vacated the Board's February 2016 decision as to the bilateral hearing loss and lumbosacral or cervical disability claims pursuant to the terms of a Joint Motion for Remand.  Those issues have since been returned to the Board.  

The Veteran also moved to vacate the Board's February 2016 decision with respect to the psychiatric disability service connection claim.  The Board granted that motion in April 2017, and all three issues are again before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the Veteran's March 2016 motion to vacate, the Board had issued a decision on the merits of his case in February 2016, without having honored a request for a hearing.  At the same time as the motion to vacate was submitted, the Veteran was pursuing an appeal to the Court, which vacated the Board's February 2016 decision with respect to the hearing loss and lumbar/cervical spine issues pursuant to the terms of a Joint Motion to Remand.  Although the Joint Motion pointed to additional record development that was indicated, given the outstanding hearing request, the additional development indicated in the Joint Motion will be deferred until after the hearing has taken place.  This will allow for any other development as may become indicated to be accomplished at the same time.   

Accordingly, this case is REMANDED for the following action:

1. Unless the Veteran subsequently indicates otherwise, as requested in his March 2016 Motion to Vacate the February 2016 Board decision, and on VA Form 9s dated in August 2015 and September 2015, schedule the Veteran for a video-conference hearing before a member of the Board in connection with the issues on this appeal.  

2. Thereafter, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



